DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/033897 (herein after the WO ). 
The WO reference discloses the limitations of claims 1, 9 and 17 of the instant application.
Note paragraphs [0045] - [0048], [0055] - [0063], [0072], [0082], [0107] - [0109], [0113] - [0133], [0156], [O165] and figures 1A – 1C, 3A – 3F, 6A – 6B and 7A – 7C.  It appears that [0055 – 0059] and [0156] disclose that more than one user is intended.  That is, the procedures can be run with two or more users in two or more sessions over two or more channels.  If this is argued, such procedural use would have been obvious to one of ordinary skill in the art in view of paragraphs [0055 – 0059] and [0156].
With respect to claims 2 and 18, note [00156}.
With respect to claim 3, note [0072].
With respect to claim 4 note [0045 -0048] and [0082].
With respect to claim 5, note [0081].

With respect to claim 10 - 17, see [0174}.
With respect to claim 19, see [0055].
With respect to claim 20, note [0165].

In addition, Applicant should take a close look at U.S. Patent Application No. 2020/0120185 (Salter et al.) before Applicant responds.  This appears to be very close reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax

is 571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
01Jan2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652